                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION
                         CIVIL ACTION NO. 5:18-CV-0070-TBR-LLK


KENNETH ROBINSON, Individually and as
Personal Representative of
Teena Robinson, deceased,                                                            Plaintiff

v.

DARREN HENDERSON,
THE KEG BAR & GRILL, and
COUSINS BBQ ENTERPRISES, LLC,                                                      Defendant

                                    OPINION AND ORDER

       This matter is before the Court on Plaintiff, Kenneth Robinson’s, Motion for Default

Judgement against Defendant, Darren Henderson. (R. 22). Henderson has responded (R. 26), and

Robinson has replied (R. 28). This matter is now ripe for adjudication. For the reasons that

follow IT IS HEREBY ORDERED that Robinson’s Motion (R. 22) is DENIED without

prejudice.

                                          A. Background

       On May 9, 2018 Robinson sued Henderson along with two other parties. (R. 1). Return of

service was filed with the Court on May 15, 2018. (R. 10). On August 20, 2018 Robinson filed

the instant Motion for Default Judgment with the Court pursuant to Federal Rule of Civil

Procedure 55(b)(2). (R.22). Henderson has not answered Robinson’s Complaint. However,

Henderson has responded to the instant Motion for Default Judgment. (R. 26).

                                           B. Discussion

       Robinson’s Motion for Default Judgment is procedurally premature. For Robinson to

obtain default judgment, he must first request and obtain entry of default from the Clerk pursuant
to Federal Rule of Civil Procedure 55(a). “An entry of default and a default judgment are distinct

concepts which must be treated separately.” Redd v. Vails, No. 14-14340, 2015 U.S. Dist. LEXIS

37707, at *5 (E.D. Mich. Mar. 25, 2015). “These sections have separate headings and procedures

that are distinct from one another. Thus, a plain reading of Rule 55 demonstrates that entry of

default by the clerk is a prerequisite to an entry of default judgment.” Cooper v. Bower, No.

5:15-CV-P249-TBR, 2017 U.S. Dist. LEXIS 87849, at *2 (W.D. Ky. June 7, 2017) (quoting

VonGrabe v. Sprint PCS, 312 F. Supp. 2d 1313, 1318 (S.D. Cal. 2004)). Here, the Clerk has

made no entry of default, nor has Robinson requested one. Therefore, Robinson’s Motion for

Default Judgment must be denied.

                                           C. Conclusion

        For the reasons stated herein, and the Court being otherwise sufficiently advised, IT IS

HEREBY ORDERED that Plaintiff’s Motion (R. 22) is DENIED without prejudice.

        A telephonic conference is hereby set for October 19, 2018 at 9:00 a.m. CDT. Counsel

must call 1-877-848-7030 then give the Access Code 2523122 and #, then when prompted press

# again to join the call.

        IT IS SO ORDERED.




                                                            October 17, 2018




 cc. Counsel of Record.
